Opinion by
Mr. Justice Elkin,
The husband of plaintiff was employed as a brakeman on the Buffalo and Susquehanna Railroad lines. He was riding at the time of the accident in the cab of the engine. On the night of the accident the appellees obtained permission from the agent of the railroad company to allow their engine and crew to place three of their cars loaded with lumber on switch number one in the yard of the railroad company. The appellees were copartners and operated a private railroad to deliver their lumber to the railroad company at Ansonia, which was the eastern terminus of said railroad. The contention of appellant is that the appellees, having secured permission to place the three cars of lumber on the switch, negligently pushed some other cars standing on said switch out on the main line of the railroad company so that the next train which passed in a few minutes collided with them and caused the injury complained of. In disposing of the question the learned court below, among other things, said: “ If these defendants should be held liable to an employee of the B. & S. Railroad Company under these circumstances, we have the strange anomaly of holding the party liable for the result of a transaction over which he had no control and in which he took no part by word or act, a transaction directed and controlled by a fellow servant of the party complaining and entirely independent of the defendants. The placing of the cars on switch number one was not an unlawful act, neither was it negligence per se. The evidence clearly shows that the defendants had no power to direct either the time or manner of doing it. When the cars were *533brought to Ansonia, it is evident Mr. Witte did not consider the time nor the conditions of the switch proper for the placing of cars thereon. When in his judgment the time had arrived and the conditions were proper he had had nothing to say to Mr. Campbell who was then present waiting his authority: He took the lantern out of Mr. Campbell’s hand and told the crew where to put the ears without even a suggestion from Mr. Campbell. It is very evident that Mr. Witte exercised exclusive authority in this behalf. It would be a very harsh rule to hold these defendants liable to any person for the result of placing these cars on the switch when they could have nothing to say as to how, when or where they should be placed.”
It is earnestly argued by the learned counsel for appellant that the court below erred in holding that the ears had been placed on the siding as directed by Witte. We have carefully read his testimony on direct, cross and re-direct examination for the purpose of ascertaining if this contention was well founded, but have not been convinced that any error was committed in this respect. The testimony of the witness Witte as a whole is not susceptible of any other meaning than was placed upon it by the learned court below, to wit: that the cars of lumber were placed on switch number one at the place directed by the agent of the railroad company. His testimony on cross-examination to the effect that he directed appellees to put the cars on the switch, hut not the manner in which they should be placed on the siding, does not contradict his former testimony wherein he said: “ I took the lantern out of his hand and went and told the train crew where to put their cars.”
The testimony does not show that the defendants or any of their employees had any knowledge or notice of the number of cars on the switch upon which they were directed by Witte to place the cars. The appellees were shippers who were compelled to deliver their cars -of lumber at the point indicated by the carrier. An inspection of the record shows that the appellees acted upon the suggestion of the agent of the railroad company, and placed the cars where he directed them to be placed. If as a result of that direction other cars were pushed off the siding on the main line, we do not see under what theory appellees can be held liable in damages for an alleged negligent act not within their knowledge nor under their control.
*534We have carefully examined the record in this case, but have not been convinced that the testimony discloses any evidence of negligence on the part of the employees of the appellees that would justify a recovery of damages for the injuries complained of.
Judgment affirmed.